EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vinay Sathe on 3/28/22.

The application has been amended as follows: 

In the Claims:
1.	(Currently Amended) A method of processing video data, comprising:
	determining, based on a dimension of a current video block of a video, whether a first partitioning process that splits the current video block into two sub-blocks or a second partitioning process that splits the current video block into three sub-blocks in a horizontal direction or a vertical direction is allowed or not, wherein the dimension of the current video block comprises a height or a width of the current video block in luma samples; and
	performing, based on the determining, a conversion between the current video block and a bitstream of the video,
wherein the first partitioning process in the vertical direction is disabled in a case where (i) a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture or a width of a subpicture comprising the current video block in luma samples and (ii) the height of the current video block in luma samples is greater than N ; wherein N = 64; 
wherein the second partitioning process is disabled in a case where the height or the width of the current video block in luma samples being greater than 64;
wherein the first partitioning process in the vertical direction is disabled in a case where (i) the width of the current video block in luma samples is less than or equal to N and (ii) the height of the current video block in luma samples is greater than N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) the width of the current video block in luma samples is greater than N and (ii) the height of the current video block in luma samples is less than or equal to N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) a sum of the height of the current video block in luma samples and a vertical coordinate of the top-left luma sample of the current video block is greater than a height of a picture or a height of a subpicture comprising the current video block in luma samples and (ii) the width of the current video block in luma samples is greater than N;
wherein, it cannot be determined that the first partitioning process in the horizontal direction is disabled only according to a condition that a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture comprising the current video block in luma samples; and
wherein the first partitioning process comprises a binary tree (BT) partition, and the second partitioning process comprises a ternary tree (TT) partition.

2 -7.	(Cancelled) 
8. (Original) The method of claim 1, further comprises: determining whether the first partitioning process or the second partitioning process is allowed or not to be independent of a maximum transform size.
9. (Original) The method of claim 8, wherein the maximum transform size is dependent on a dimension of a coding tree unit, and the dimension of the coding tree unit comprises a width and/or a height of the coding tree unit.
10. (Currently Amended) The method of claim 8, wherein the maximum transform size is less than or equal to the dimension of [[the]] a coding tree unit.
11. (Currently Amended) The method of claim 8, wherein in a case where the dimension of [[the]] a coding tree unit is less than M, the maximum transform size is less than M, where M=64.
12. (Cancelled) 
13. (Original) The method of claim 1, wherein the conversion comprises encoding the current video block into the bitstream.
14. (Original) The method of claim 1, wherein the conversion comprises decoding the current video block from the bitstream.
15. (Currently Amended) An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
determine, based on a dimension of a current video block of a video, whether a first partitioning process that splits the current video block into two sub-blocks or a second partitioning process that splits the current video block into three sub-blocks in a horizontal direction or a vertical direction is allowed or not, wherein the dimension of the current video block comprises a height or a width of the current video block in luma samples; and
	perform, based on the determining, a conversion between the current video block and a bitstream of the video,
wherein the first partitioning process in the vertical direction is disabled in a case where (i) a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture or a width of a subpicture comprising the current video block in luma samples and (ii) the height of the current video block in luma samples is greater than N ; wherein N = 64; 
wherein the second partitioning process is disabled in a case where the height or the width of the current video block in luma samples being greater than 64;
wherein the first partitioning process in the vertical direction is disabled in a case where (i) the width of the current video block in luma samples is less than or equal to N and (ii) the height of the current video block in luma samples is greater than N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) the width of the current video block in luma samples is greater than N and (ii) the height of the current video block in luma samples is less than or equal to N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) a sum of the height of the current video block in luma samples and a vertical coordinate of the top-left luma sample of the current video block is greater than a height of a picture or a height of a subpicture comprising the current video block in luma samples and (ii) the width of the current video block in luma samples is greater than N;
wherein, it cannot be determined that the first partitioning process in the horizontal direction is disabled only according to a condition that a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture comprising the current video block in luma samples; and
wherein the first partitioning process comprises a binary tree (BT) partition, and the second partitioning process comprises a ternary tree (TT) partition.

16. (Cancelled) 

17. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that cause a processor to:
determine, based on a dimension of a current video block of a video, whether a first partitioning process that splits the current video block into two sub-blocks or a second partitioning process that splits the current video block into three sub-blocks in a horizontal direction or a vertical direction is allowed or not, wherein the dimension of the current video block comprises a height or a width of the current video block in luma samples; and
	perform, based on the determining, a conversion between the current video block and a bitstream of the video,
wherein the first partitioning process in the vertical direction is disabled in a case where (i) a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture or a width of a subpicture comprising the current video block in luma samples and (ii) the height of the current video block in luma samples is greater than N ; wherein N = 64; 
wherein the second partitioning process is disabled in a case where the height or the width of the current video block in luma samples being greater than 64;
wherein the first partitioning process in the vertical direction is disabled in a case where (i) the width of the current video block in luma samples is less than or equal to N and (ii) the height of the current video block in luma samples is greater than N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) the width of the current video block in luma samples is greater than N and (ii) the height of the current video block in luma samples is less than or equal to N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) a sum of the height of the current video block in luma samples and a vertical coordinate of the top-left luma sample of the current video block is greater than a height of a picture or a height of a subpicture comprising the current video block in luma samples and (ii) the width of the current video block in luma samples is greater than N;
wherein, it cannot be determined that the first partitioning process in the horizontal direction is disabled only according to a condition that a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture comprising the current video block in luma samples; and
wherein the first partitioning process comprises a binary tree (BT) partition, and the second partitioning process comprises a ternary tree (TT) partition.

18. (Cancelled) 

19. (Original) A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
determining, based on a dimension of a current video block of the video, whether a first partitioning process that splits the current video block into two sub-blocks or a second partitioning process that splits the current video block into three sub-blocks in a horizontal direction or a vertical direction is allowed or not, wherein the dimension of the current video block comprises a height or a width of the current video block in luma samples; and
generating the bitstream based on the determining,
wherein the first partitioning process in the vertical direction is disabled in a case where (i) a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture or a width of a subpicture comprising the current video block in luma samples and (ii) the height of the current video block in luma samples is greater than N ; wherein N = 64; 
wherein the second partitioning process is disabled in a case where the height or the width of the current video block in luma samples being greater than 64;
wherein the first partitioning process in the vertical direction is disabled in a case where (i) the width of the current video block in luma samples is less than or equal to N and (ii) the height of the current video block in luma samples is greater than N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) the width of the current video block in luma samples is greater than N and (ii) the height of the current video block in luma samples is less than or equal to N;
wherein the first partitioning process in the horizontal direction is disabled in a case where (i) a sum of the height of the current video block in luma samples and a vertical coordinate of the top-left luma sample of the current video block is greater than a height of a picture or a height of a subpicture comprising the current video block in luma samples and (ii) the width of the current video block in luma samples is greater than N;
wherein, it cannot be determined that the first partitioning process in the horizontal direction is disabled only according to a condition that a sum of the width of the current video block in luma samples and a horizontal coordinate of a top-left luma sample of the current video block is greater than a width of a picture comprising the current video block in luma samples; and
wherein the first partitioning process comprises a binary tree (BT) partition, and the second partitioning process comprises a ternary tree (TT) partition.

20. (Original) The non-transitory computer-readable recording medium of claim 19, wherein the method further comprises:
determining whether the first partitioning process or the second partitioning process is allowed or not to be independent of a maximum transform size,
wherein the maximum transform size is dependent on a dimension of a coding tree unit, and the dimension of the coding tree unit comprises a width and/or a height of the coding tree unit;
the maximum transform size is less than or equal to the dimension of the coding tree unit; and 
in a case where the dimension of the coding tree unit is less than M, the maximum transform size is less than M, where M=64.

21. (New) The apparatus of claim 15, further comprises: determining whether the first partitioning process or the second partitioning process is allowed or not to be independent of a maximum transform size.
22. (New) The apparatus of claim 21, wherein the maximum transform size is dependent on a dimension of a coding tree unit, and the dimension of the coding tree unit comprises a width and/or a height of the coding tree unit.
23. (New) The apparatus of claim 21, wherein the maximum transform size is less than or equal to the dimension of a coding tree unit.
24. (New) The apparatus of claim 21, wherein in a case where the dimension of a coding tree unit is less than M, the maximum transform size is less than M, where M=64.
25. (New) The non-transitory computer-readable storage medium of claim 17, wherein the instructions further cause the processor to: determine whether the first partitioning process or the second partitioning process is allowed or not to be independent of a maximum transform size.
26. (New) The non-transitory computer-readable storage medium of claim 25, wherein the maximum transform size is dependent on a dimension of a coding tree unit, and the dimension of the coding tree unit comprises a width and/or a height of the coding tree unit.
27. (New) The non-transitory computer-readable storage medium of claim 25, wherein the maximum transform size is less than or equal to the dimension of a coding tree unit.
28. (New) The apparatus of claim 25, wherein in a case where the dimension of a coding tree unit is less than M, the maximum transform size is less than M, where M=64.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 8-11, 13-15, 17, and 19-28 are considered allowable over the prior art because none of the references of record alone or in combination suggest, disclose, or teach a method of processing video data comprising determining whether a first partitioning process, performing a conversion, wherein the first and second partitioning process in the vertical direction is disabled; if cannot be determined that the first partitioning process in the horizontal direction is dabbled; and the first partitioning process comprises a binary tree and the second portioning process comprises a ternary tree all together as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi S. Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y LEE/Primary Examiner, Art Unit 2419